Exhibit 1 This document is a free translation of the Brazilian judicial administrator’s report referred to April, 2017 financial information of Oi S.A. and some of its subsidiaries (“RJ Debtors”) filled within the 7 th Business Court of Rio de Janeiro on June 19, 2017. Due to the complexities of language translation, translations are not always precise. The original document was prepared in Portuguese, and in case of any divergence, discrepancy or difference between this version and the Portuguese version, the Portuguese version shall prevail. The Portuguese version is the only valid and complete version and shall prevail for any and all purposes. There is no assurance as to the accuracy, reliability or completeness of the translation. Any person reading this translation and relying on it should do so at his or her own risk. HONORABLE JUDGE OF THE 7 th BUSINESS COURT OF THE JUDICIAL DISTRICT OF THE CAPITAL CITY OF THE STATE OF RIO DE JANEIRO Proceedings 0203711-65.2016.8.19.0001 Judicial Reorganization of Oi S.A. et al. The BANKRUPTCY TRUSTEE (Arnoldo Wald Law Firm – EAAW), appointed in the proceedings of Judicial Reorganization of OI S.A. et al. , respectfully requests that Your Honor determines that the attachment entitled RMA (“Monthly Activity Report”), related to April 2017, be inserted in the record. 1. BT informs that said Monthly Activity Report was prepared in the same manner of the RMAs filed in February, March, and April, i.e., without submitting the following financial information: Consolidated Financial Statements of the Companies Under Reorganization and respective notes; and Consolidated Monthly Income Statement and respective notes. 2. And the reason for such submission is the same one contained in the petition of pages 156.756/156.758, in which BT showed concern over the early disclose of the financial information of the companies under reorganization, a request which was granted on pages 156.767/156.768, as follows: “ Pages 156.756/156.758: This is in reference to the request made by the bankruptcy trustee in which it was informed debtor’s concern over the inclusion, in the RMAs of February, March, and April of the current year, of the annual financial statements to be provided to BMFBOVESPA under article 176 of Law 6,404/76. They state that the concern has grounds, since the early disclosure in the RMAs may jeopardize confidentiality and bring divergent data, as they may be rectified until the final date of delivery to the Brazilian Securities and Exchange Commission (CVM), which will end on July 31, 2017, the reason why they request authorization for not including such information of said period in the RMAs. In fact, the bankruptcy trustees are right. () From this perspective, such information must be protected and only disclosed when actually approved by CVM, under penalty of creating false expectations, both negative and positive, with respect to the economic, financial, and equity situation of the corporation. The intention is not to conceal or omit data, but rather to wait for its disclosure within the terms set forth by Law 6,404/76, and not before through RMAs that must be submitted. Having said that, I accept the recommendation of the bankruptcy trustees to determine that the RMAs of February, March, and April 2017, do not include the Consolidated Financial Statements and Consolidated Monthly Income Statement and their respective notes, with such information being included in the reports as soon as provided under the Corporation Law .” 3. When the financial information of Oi Group is provided to CVM in the Quarterly Financial Information (“ITR”), which must happen within “ forty-five (45) days of the end of each quarter ” (article 29, II, of Normative Ruling (IN) 480/2009), BT will analyze and make comments as a whole, just as it was made in the RMA of pages 199.189/199.245, which brought full analysis and information on the last quarter. 4. BT then requests the decision of pages 156.767/156.768 be extended for future RMAs that may be submitted before the official disclosure by the Companies under Reorganization to CVM and to the market related to their quarterly reports. Rio de Janeiro, June 19, 2017. [ signature ] Bankruptcy Trustee Arnoldo Wald Law Firm 1 June 19, 2017 EXECUTIVE SUMMARY 1 Introduction 03 2 Corporate Organization Chart of Oi Group/Companies Under Reorganization 05 3 Relevant facts and Market Communications disclosed 10 4 Financial Information (Consolidated Financial Statements of the Companies under Reorganization) 14 4.1 Managerial Cash Flow Statement 15 5 Service to Creditors 21 6 Statements Submitted by BT 22 1 Introduction EXECUTIVE SUMMARY INTRODUCTION Honorable Judge of the 7 th Business Court of the Judicial District of the Capital City of the State of Rio de Janeiro The Bankruptcy Trustee, Arnoldo Wald Law Firm (“Wald” or “BT”), appointed in the records of the Judicial Reorganization of Oi Group (proceedings 0203711- 65.2016.8.19.0001), and RC Consultores, subcontracted by the BT to assist it in the elaboration of the Monthly Activity Report (“RMA”), respectfully submit to Your Honor, pursuant to the decision on pages 91.223/91.224, the RMA related to April 2017. As it is known, the Judicial Reorganization involves the following companies: • Oi S.A. – under Judicial Reorganization (“Oi S.A.”); • Telemar Norte Leste S.A. – under Judicial Reorganization (“Telemar Norte Leste”); • Oi Móvel S.A. – under Judicial Reorganization (“Oi Móvel”); • Copart4 Participações S.A. – under Judicial Reorganization (“Copart4”); • Copart5 Participações S.A. – under Judicial Reorganization (“Copart5”); • Portugal Telecom International Finance B.V. – under Judicial Reorganization (“PTIF”); and • Oi Brasil Holdings Coöperatief U.A. – under Judicial Reorganization (“Oi Coop”). This report, which covers financial information based specially on elements provided by the Companies under Reorganization until June 16, 2017, contains data related to April 2017, and should be analyzed with the preliminary activity report, as well as with the other RMAs previously submitted. The RMA contains a chapter that covers specifically the consolidated financial information of the Companies under Reorganization, which shall encompass herein the Managerial Cash Flow Statement of said month submitted in the tables in comparison with the previous month. The report will highlight the main variations that took place in said month, submitting the clarifying information provided by the Management of the Companies under Reorganization. Judicial Reorganization – OI 3 1
